DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an electric candle, comprising: a shell; a housing coupled to the shell; a first light source; a pendulum supporting the first light source generally above the housing, the pendulum pivotally coupled to the housing and configured to move the first light source relative to the housing; a flame-shaped head, the first light source disposed within the flame-shaped head; a second light source arranged inside the shell and configured to illuminate the shell from the inside out; and a printed circuit board assembly arranged inside the shell for controlling operation of the first light source and the second light source.
Regarding claims 2-11, claims 2-11 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein an electric candle, comprising: a shell having a hollow interior, a top portion and a bottom portion, and wherein the top portion defines a through hole; a housing coupled to the shell and disposed at least partly within the shell; a light source; a pendulum supporting the light source, the 
Regarding claims 13-15, claims 13-15 are allowable for the reasons given in claim 12 because of their dependency status from claim 12.

Regarding independent claim 16, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation wherein an electric candle, comprising: a shell having a hollow interior, a top portion and a bottom portion, and wherein the top portion defines a through hole; a housing coupled to the shell and disposed at least partly within the shell; a light source; a pendulum supporting the light source, the pendulum pivotally coupled to the housing and configured to move the light source relative to the housing, wherein an upper portion of the pendulum passes through the through hole and a lower portion of the pendulum is arranged inside the shell; a flame-shaped head, wherein the light source is disposed within the flame-shaped head, and wherein the flame-shaped head is arranged at least partially outside the shell; a control unit for providing power to the electric candle and for controlling operation of the light source; and at least one wire electrically connecting the light source to the control 
Regarding claims 17-19, claims 17-19 are allowable for the reasons given in claim 16 because of their dependency status from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hau (US 20120300459) teaches an electric candle with pendulum but fails to teach the second light source and its structural requirements of independent claim 1, or the structural requirements of the wire with an end fixed in place of independent claims 12 and 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879